 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, made June 18, 2018, by and between Marina Biotech, Inc., a Delaware
corporation (the “Company”) and Robert Moscato (the “Executive”).

 

RECITALS

 

In order to induce Executive to serve as the Chief Executive Officer (the “CEO”)
of the Company, the Company desires to provide Executive with compensation and
other benefits on the terms and conditions set forth in this Agreement.

 

Executive is willing to accept such employment and perform services for the
Company, on the terms and conditions hereinafter set forth.

 

It is therefore hereby agreed by and between the parties as follows:

 

1. Employment.

 

1.1 Subject to the terms and conditions of this Agreement, the Company agrees to
employ Executive during the term hereof as its CEO. In his capacity as CEO of
the Company, Executive shall report to the Company’s Board of Directors (the
“Board”) and shall have the powers, responsibilities and authorities assigned to
him by the Board from time to time.

 

1.2 Subject to the terms and conditions of this Agreement, Executive hereby
accepts employment as the CEO of the Company commencing as of June 18, 2018 (the
“Commencement Date”), and agrees to devote his full working time and efforts, to
the best of his ability, experience and talent, to the performance of services,
duties and responsibilities in connection therewith. Executive shall perform
such duties and exercise such powers, commensurate with his position as the CEO
of the Company, as the Board shall from time to time delegate to him on such
terms and conditions and subject to such restrictions as the Board may
reasonably from time to time impose. Additionally the Company intends that
Executive shall serve on the Board during the Term. Executive agrees to serve on
the Board, if elected, during the Term.

 

 

 

 

1.3 Except as provided in Section 12, nothing in this Agreement shall preclude
Executive from engaging, so long as, in the reasonable determination of the
Board, such activities do not interfere with his duties and responsibilities
hereunder, in charitable and community affairs, from managing any passive
investment made by him in publicly traded equity securities or other property
(provided that no such investment may exceed 1% of the equity of any entity,
without the prior approval of the Board) or from serving, subject to the prior
written approval of the Board, as a member of boards of directors or as a
trustee of any other corporation, association or entity. Notwithstanding
anything to the contrary in this Agreement, the Company acknowledges that
Executive owns an indirect 12% interest in Cerecor, a publicly traded company,
and is comfortable with such ownership, provided that Executive remains a
passive investor in Cerecor.

 

2. Term of Employment. Executive’s term of employment under this Agreement shall
commence on the Commencement Date and, subject to the terms hereof, shall
terminate on the earlier of: (i) the third anniversary of the Commencement Date
(the “Termination Date”); or (ii) the termination of Executive’s employment
pursuant to this Agreement (the period from the Effective Date until the
termination of this Agreement shall be the “Term”). This Agreement shall be
renewed automatically for succeeding terms of one (1) year following the
Termination Date (in which case both the Termination Date and the Term shall be
extended one year on each renewal), unless either party gives written notice to
the other at least one hundred eighty (180) days prior to the applicable
Termination Date of its intention not to renew.

 

2

 

 

3. Compensation.

 

3.1 Salary. The Company shall pay Executive a base salary (“Base Salary”) at the
rate of $360,000 per annum during the Term (prorated for partial years). Base
Salary shall be payable in accordance with the ordinary payroll practices of the
Company. For the period beginning on the Commencement Date through July 8, 2018,
Executive shall be paid at the rate of one half of the Base Salary. Beginning
July 9, 2018 and beyond Executive shall be paid at the rate of 100% of the Base
Salary, except as the Board may increase the Base Salary from time to time. Any
adjustment in Base Salary shall be in the sole discretion of the Board and, as
so adjusted, shall constitute “Base Salary” hereunder. The Board shall consider
Executive’s Base Salary for annual increase no later than the end of the first
quarter of each calendar year beginning in the first full calendar year after
the Commencement Date.

 

3.2 2018 Bonuses. In addition to his Base Salary, Executive shall be eligible to
receive (2) two different bonuses for 2018, as follows:

 

(a) 2018 Revenue Bonus. In the event that the Company’s Gross Revenue for the
Prorated 2018 Fiscal Year (each as defined below) equals or exceeds $1.2
million, as determined by the Company’s auditors, then the Company shall pay
Executive a bonus (the “2018 Revenue Bonus”) equal to $100,000 multiplied by a
fraction, the numerator of which is the number of days in the Prorated 2018
Fiscal Year during which Executive is an employee in good standing with the
Company and the denominator of which is 365. The Company shall pay Executive the
2018 Revenue Bonus (if earned) in 2019 within 30 days of the Company’s public
reporting of its 2018 final results, but in no event later than the end of 2019
and without regard to whether Executive remains an employee in good standing
beyond the Prorated 2018 Fiscal Year; but provided that Executive is an employee
in good standing with the Company on December 31, 2018. For purposes of this
Agreement, the “Prorated 2018 Fiscal Year” means that portion of the 2018 fiscal
year starting on the Commencement Date and ending on the last day of the 2018
fiscal year. For purposes of this Agreement, “Gross Revenue” shall mean the
total amount of sales recognized by Company from the Commencement Date through
the remainder of the 2018 calendar year, less the sum of any returns, rebates,
chargebacks and distribution discounts.

 

3

 

 

(b) 2018 Stock Price Bonus. In the event that the daily volume weighted average
price of the Company’s common stock on the trading market or exchange on which
the Company’s common stock is then listed or quoted for trading is not less than
$2.00 per share (as adjusted for any stock splits, combinations or similar
events) for a sixty (60) consecutive day period beginning on any day within the
Prorated 2018 Fiscal Year, then the Company shall pay Executive a bonus (the
“2018 Stock Price Bonus”) equal to $100,000 multiplied by a fraction, the
numerator of which is the number of days in the Prorated 2018 Fiscal Year during
which Executive is an employee in good standing with the Company and the
denominator of which is 365. The Company shall pay Executive the 2018 Stock
Price Bonus (if earned) in 2019, but not later than March 15, 2019; provided
that the Executive must be an employee in good standing with the Company on the
date the 2018 Stock Price Bonus is otherwise due to be paid in order to receive
it.

 

3.3 Annual Bonus. In addition to his Base Salary, starting for fiscal years 2019
(with the first such bonus payable in 2020) Executive shall be eligible to
receive an annual bonus (the “Bonus”) during the Term with a target amount equal
to fifty percent (50%) of Base Salary (the “Target Bonus”), based on performance
criteria determined by the Board in its sole discretion. The Company shall pay
Executive the Bonus (if earned) for a year in the year following the year for
which it is earned, within 30 days of the Company’s public reporting of the
fiscal results for the year in respect of which the Bonus is earned, but in no
event later than the end of such following year; provided that the Executive
must be an employee in good standing with the Company on the date the Bonus is
otherwise due to be paid in order to receive it.

 

4

 

 

3.4 Compensation Plans and Programs. Executive shall be eligible to participate
in any compensation plan or program maintained by the Company and generally made
available to other senior executives of the Company, on terms comparable to
those applicable to such other senior executives.

 

3.5 Stock Options

 

(a) The Company is currently in the process of evaluating whether to implement a
new stock option plan (the “New Plan”) or amend its current stock option plan
(the “Current Plan” and collectively with the New Plan, each a “Plan”). As soon
as practicable following the Commencement Date and the adoption or amendment of
a Plan, provided that the Executive is an employee of the Company on such grant
date, the Company shall grant Executive an option (the “Option”) to purchase
1,000,000 shares of common stock of the Company (“Common Stock”). The per share
exercise price of the Option shall be the fair market value of a share of Common
Stock on the Option’s grant date, which shall be the closing price of the Common
Stock on the Option’s grant date. The Executive shall be vested in 25% of the
Option as of the grant date (covering 250,000 underlying shares of Common
Stock), and the remaining unvested portion of the Option shall vest 25% on each
of the first three (3) anniversaries of the grant date such that on the third
(3rd) anniversary of the grant date, Executive shall be fully vested in the
Option; provided that, except as discussed below, Executive must be employed by
the Company on each vesting date in order to vest in the applicable portion of
the Option. The Board shall approve a form of Plan (or amendment to the Plan)
within thirty (30) days following the Commencement Date and shall recommend that
the Company’s stockholders approve such Plan (or amendment) at the next annual
or special meeting of the stockholders of the Company.

 

5

 

 

(b) Notwithstanding anything herein to the contrary, the Option shall be subject
to the terms and conditions of the Plan and award agreement (as applicable) and
in the event of any conflict between this Agreement and such Plan and/or award
agreement, the Plan and award agreement shall control.

 

3.6 2018 Stock Options

 

(a) In addition to the Option discussed in Section 3.5 above, as soon as
practicable following the Commencement Date and the adoption or amendment of the
Plan, the Company shall grant Executive two additional options as follows:

 

(i) The Company shall grant Executive an option (the “2018 Revenue Option”) to
purchase 250,000 shares of Common Stock. The 2018 Revenue Option shall be
unvested as of the grant date and shall only vest if and on the date that the
Company determines that the Executive has earned the 2018 Revenue Bonus.

 

(ii) The Company shall grant Executive an option (the “2018 Stock Price Option”
and together with the 2018 Revenue Option, the “2018 Options”) to purchase
250,000 shares of Common Stock. The 2018 Stock Price Option shall be unvested as
of the grant date and shall only vest if and on the date that the Company
determines that the Executive has earned the 2018 Stock Price Bonus.

 

6

 

 

(b) The per share exercise price of the 2018 Options shall be the fair market
value of a share of Common Stock on the 2018 Options’ grant dates, which shall
be the closing price of the Common Stock on such grant date(s).

 

(c) Notwithstanding anything herein to the contrary, the 2018 Options shall be
subject to the terms and conditions of the Plan and award agreements (as
applicable) and in the event of any conflict between this Agreement and such
Plan and/or award agreements, the Plan and award agreements shall control.

 

3.7 Special Bonus. Within ten (10) days following the execution of this
Agreement by the Company and Executive, the Company shall make a one-time
payment in the amount of $6,923.00 (less applicable withholding) to Executive by
check or any other method of payment acceptable to Executive and the Company
(the “Special Bonus”), which is in full payment and consideration for all
services the Executive has provided to the Company and any subsidiaries through
the Commencement Date, whether as an employee, consultant, or otherwise.
Executive acknowledges and agrees that this Special Bonus fully compensates him
for such services and that the Company does not owe him and he has no rights or
claims to any additional amounts, benefits, or payments in connection with his
service to the Company and any subsidiaries prior to the Commencement Date.

 

7

 

 

4. Employee Benefits.

 

4.1 Employee Benefit Programs, Plans and Practices. The Company shall provide
Executive during the Term with coverage under all employee pension and welfare
benefit programs, plans and practices (commensurate with his position in the
Company and to the extent permitted under any employee benefit plan) in
accordance with the terms thereof, which the Company generally makes available
to its senior executives. During the Term, Executive and his dependents shall be
eligible for family coverage under the Company’s group health insurance plan,
subject to the terms of such plan. If Executive elects to enroll in such plan,
the Company will pay 100% of the premiums thereunder (for both single or family
coverage, as applicable). However, nothing herein requires the Company to keep a
health insurance plan or arrangement in place, or continue any health insurance
plan or arrangement, and the Company may modify, amend or terminate such plan or
program at any time in its sole discretion. Furthermore, the Company may, in its
sole discretion, amend, modify, or cease paying the portion of the premiums it
pays on Executive’s behalf, including, but not limited to, in the event that the
Company or any employee can become subject to any tax or penalty under the
Patient Protection and Affordable Care Act (as amended from time to time) or
Sections 105(h), 106 or 125 of the Internal Revenue Code of 1986, as amended,
(the “Code”), or applicable regulations or guidance issued thereunder.

 

4.2 Vacation and Fringe Benefits. Executive shall be entitled to fifteen (15)
business days paid vacation in each calendar year, which shall be taken at such
times as are consistent with Executive’s responsibilities hereunder. Unless
otherwise approved by the Board, any vacation days not taken in any calendar
year shall be forfeited without payment therefor. In addition, Executive shall
be entitled to the perquisites and other fringe benefits generally made
available to senior executives of the Company, commensurate with his position
with the Company.

 

5. Expenses. Executive is authorized to incur reasonable expenses in carrying
out his duties and responsibilities under this Agreement, including, without
limitation, expenses for travel and similar items related to such duties and
responsibilities. The Company will reimburse Executive for all such expenses
upon presentation by Executive, from time to time, of accounts of such
expenditures (appropriately itemized and approved consistent with the Company’s
policy).

 

8

 

 

6. Termination of Employment.

 

6.1 Termination Not for Cause or for Good Reason.

 

(a) The Company or Executive may terminate Executive’s employment at any time
for any reason. If Executive’s employment is terminated by the Company other
than for Cause (as defined in Section 6.2 hereof) or as a result of Executive’s
death or Permanent Disability (as defined in Section 6.2 hereof), or if
Executive terminates his employment for Good Reason (as defined in Section 6.1
(d) hereof) prior to the Termination Date, Executive shall receive: (i) any
accrued but unpaid portion of Base Salary through the date of such termination,
payable within fifteen (15) days of the date of such termination (or earlier if
required by applicable law); (ii) any unreimbursed business expenses incurred
through the date of such termination and for which reimbursement is permitted
under the Company’s policies (payable in accordance with the Company’s
policies); and (iii) all other payments and benefits to which Executive is
entitled pursuant to the terms of any employment benefit plan or program in
which Executive participated on the date of such termination, payable in
accordance with the terms of such plans or programs (the amounts described above
in (i) through (iii) being the “Accrued Amounts”). In addition to the Accrued
Amounts, subject to Executive’s continued compliance with the terms of this
Agreement, including, but not limited to, the provisions of Section 12 hereof,
the Executive shall be entitled to: (A) continue to receive Base Salary for the
Severance Period (defined below), payable in accordance with the Company’s
payroll practices (“Salary Continuation”); (B) immediately vest in the unvested
portion of the Option (if any) which would have vested during the Severance
Period had Executive remained employed with the Company through the end of the
Severance Period; and (C) if Executive then participates in the Company’s
medical plan(s) and the Executive timely elects to continue to receive group
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), the Company shall either directly pay or reimburse the Executive
for all monthly COBRA premiums incurred by Executive on behalf of both himself
and his dependents for the Severance Period (such monthly payments being the
“COBRA Amount”), provided that in order to be reimbursed, the Executive must
provide the Company with adequate documentation of his payment of such monthly
COBRA premiums. The COBRA Amount shall maintain the coverage the Executive and
his dependents (if applicable) had immediately prior to the date of termination
of Executive’s employment with the Company (subject to any changes in coverage
that effect employees generally). In the event the Executive does not elect
COBRA coverage, the Executive subsequently becomes ineligible for continued
COBRA coverage, the Executive fails to provide the Company with adequate
documentation of his payment of such COBRA premiums (if applicable), or the
Executive does not execute the Release or subsequently revokes the Release, the
Company shall no longer be obligated to pay the Executive any remaining portion
of the COBRA Amount.

 

9

 

 

(b) In order to receive the Salary Continuation, the accelerated vesting of a
portion of the Option, and to continue receiving the COBRA Amount, Executive
must first execute and deliver to the Company a general release of claims in a
form and substance acceptable to the Company (the “Release”) by the date
specified in such Release and such Release must become irrevocable by its terms.
The Company will begin paying Executive the Salary Continuation as described
above, once the Release has become binding upon and irrevocable by him, provided
that in the event that the period Executive has to sign the Release and/or
revoke the Release spans two calendar years, the Company will begin paying
Executive the Salary Continuation as soon as possible but in no event earlier
than the beginning of such second calendar year. In no event shall the required
Release include a release of claims related to any post-employment benefits or
monies owed to Executive arising from or directly related to this Agreement.

 

(c) For purposes of this Agreement, “Change of Control” shall mean:

 

(i) The acquisition by any individual, entity or group (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or any successor provision) (any of the foregoing hereafter
a “Person”) of forty percent (40%) or more of either (a) the then outstanding
shares of the capital stock of the Company (the “Outstanding Capital Stock”) or
(b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”), provided, however, that such an acquisition by one of the
following shall not constitute a change of control: (1) the Company or any of
its subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (2) any Person that is
eligible, pursuant to Rule 13d-1(b) under the Exchange Act, to file a statement
on Schedule 13G with respect to its beneficial ownership of Voting Securities,
whether or not such Person shall have filed a statement on Schedule 13G, unless
such Person shall have filed a statement on Schedule 13D with respect to
beneficial ownership of forty percent (40%) or more of the Voting Securities or
(3) any corporation with respect to which, following such acquisition, more than
sixty percent (60%) of both the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock or Voting Securities
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Outstanding
Capital Stock or Voting Securities, as the case may be; or

 

10

 

 

(ii) Individuals who, as of the Commencement Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the
Commencement Date whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A, or any
successor section, promulgated under the Exchange Act); or

 

(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, in substantially
the same proportions, more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from the Business
Combination; or

 

11

 

 

(iv) A complete liquidation or dissolution of the Company; or

 

(v) A sale or other disposition of all or substantially all of the assets of the
Company other than to a corporation with respect to which, following such sale
or disposition, more than sixty percent (60%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors are then
owned beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock or Voting Securities immediately prior to such sale or
disposition in substantially the same proportions as their ownership of the
Outstanding Capital Stock and Voting Securities, as the case may be, immediately
prior to such sale or disposition.

 

(d) For purposes of this Agreement, “Good Reason” shall mean any of the
following (without Executive’s express prior written consent):

 

(i) Any material breach by the Company of this Agreement, including any material
reduction by the Company of Executive’s authorities, duties or responsibilities
(except in connection with the termination of Executive’s employment for Cause,
as a result of Permanent Disability, as a result of Executive’s death or by
Executive other than for Good Reason);

 

12

 

 

(ii) A failure by the Company to pay Executive his Base Salary, as and when due;

 

(iii) The Company requiring Executive to report to a corporate officer or
employee instead of the Board;

 

(iv) any change in Executive’s primary place of business to a location more than
fifty (50) miles from its current location; or

 

(v) a material diminution in the Executive’s Base Salary, other than a
proportional reduction pursuant to a Company-wide reduction of all executive
salaries due to economic conditions or corporate restructuring;

 

provided, however, that “Good Reason” shall not exist unless: (A) the Executive
shall have given the Company written notice within ninety (90) days after the
date when Executive first learns of a condition constituting Good Reason,
setting forth (1) the conduct or condition deemed to constitute Good Reason and
(2) a reasonable time, not less than thirty (30) days, within which the Company
may cure (if curable) such conduct or condition giving rise to Good Reason; and
(B) the Company shall have failed to so cure within such period. For the
avoidance of doubt, if cured, such conduct or condition shall not constitute
“Good Reason” for purposes of this Agreement. In order for the Executive to
resign for Good Reason, the Executive must terminate his employment with the
Company no later than ninety (90) days following the end of the Company’s cure
period.

 

13

 

 

(e) For purposes of this Agreement, “Severance Period “ shall mean: (i) twelve
(12) months; or (ii) in the event the Company terminates Executive’s employment
for any reason other than for Cause within six (6) months following a Change of
Control, eighteen (18) months.

 

6.2 Discharge for Cause; Voluntary Termination by Executive; Death or Permanent
Disability.

 

(a) The Company shall have the right to terminate the employment of Executive
for Cause. In the event that Executive’s employment is terminated: (i) by the
Company for Cause, as hereinafter defined; (ii) as a result of Executive’s Death
or Permanent Disability; or (iii) by Executive other than for Good Reason,
Executive shall only be entitled to receive the Accrued Amounts. Executive shall
not be entitled, among other things, to the payment of any Bonus in respect of
all or any portion of the fiscal year in which such termination occurs. After
the termination of Executive’s employment under this Section 6.2, the
obligations of the Company under this Agreement to make any further payments, or
provide any benefits specified herein, to Executive shall thereupon cease and
terminate.

 

(b) As used herein, the term “Cause” shall be limited to: (i) willful
malfeasance, willful misconduct or gross negligence by Executive in connection
with his employment; (ii) any willful failure by Executive to perform his duties
hereunder or any lawful direction of the Board as required under Section 1.2,
after notice of any such failure to perform such duties or direction was given
to Executive; (iii) the Executive’s breach of the provisions of Section 12 of
this Agreement or any other breach of a material provision of this Agreement;
(iv) Executive’s indictment for or being charged with: (A) any felony; or (B) a
misdemeanor involving moral turpitude; (v) the Executive’s engaging in theft,
fraud, dishonesty or embezzlement or similar acts in the performance of his
duties for the Company or any subsidiary; (vi) any act by the Executive that
brings the Company or any of its subsidiaries into disrepute, including any
dishonesty, fraud, intentional misrepresentation of a material fact, moral
turpitude, illegality or conduct actionable under law as harassment; or (vii)
the Executive’s material violation of any Company policy.

 

14

 

 

(c) As used herein, the term “Permanent Disability” shall mean that during the
Term: (i) even with reasonable accommodations, in Company’s sole discretion,
Executive is unable to perform his duties hereunder due to a physical or mental
condition, sickness, injury or disability for ninety (90) consecutive days, or
an aggregate period of one hundred twenty (120) days in any six (6) months
period; or (ii) the Executive becomes totally and permanently disabled under the
Company’s long-term disability benefit plan applicable to senior executive
officers as in effect from time to time (if such a plan exists).

 

6.3 Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the Termination Date shall be deemed an employment at
will and shall not be deemed to extend any of the provisions of this Agreement
and Executive’s employment may thereafter be terminated at will by either
Executive or the Company; provided that the provisions of Section 12 of this
Agreement shall survive any termination of this Agreement or Executive’s
termination of employment hereunder.

 

7. Mitigation of Damages. Executive shall not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise after the termination of his employment hereunder, and
any amounts earned by Executive, whether from self-employment, as a common-law
employee or otherwise, shall not reduce the amount of any payments otherwise
payable to him.

 

15

 

 

8. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

  To the Company:     Marina Biotech, Inc.     17870 Castleton Street, Suite 250
    City of Industry, CA 91748     Attn: Chairman         with a copy to:    
Pryor Cashman LLP     7 Times Square (Times Square Tower)     New York, NY 10036
    Attn: Lawrence H. Remmel, Esq.         To Executive:     Robert Moscato    
(to be completed)         with a copy to:     Brooks, Pierce, McLendon, Humphrey
& Leonard     230 North Elm Street, Suite 20000     Greensboro, NC, 27401    
Attn: Bryan Starrett, Esq.

 

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

 

9. Separability; Legal Fees. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. Each party shall bear the costs of any legal
fees and other fees and expenses which may be incurred in respect of enforcing
its respective rights under this Agreement.

 

16

 

 

10. Assignment. This contract shall be binding upon and inure to the benefit of
the heirs and representatives of Executive and the assigns and successors of the
Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company,
except that the Company may assign this Agreement to any successor (whether by
merger, purchase or otherwise) to the stock, assets or businesses of the
Company.

 

11. Amendment. This Agreement may only be amended by written agreement of the
parties hereto.

 

12. Nondisclosure of Confidential Information; Non-Disparagement;
Non-Competition.

 

(a) Executive shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information (as defined below)
pertaining to the business of the Company or any of its subsidiaries, except (i)
while employed by the Company, in the business of and for the benefit of the
Company, or (ii) when required to do so by a court of competent jurisdiction, by
any governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such information. For purposes of this Section 12(a),
“Confidential Information” shall mean non-public information concerning the
financial data, strategic business plans, product development (or other
proprietary product data), customer lists, marketing plans and other non-public,
proprietary and confidential information of the Company or its subsidiaries (the
“Restricted Group”) or customers, that, in any case, is not otherwise available
to the public (other than by Executive’s breach of the terms hereof).

 

17

 

 

(b) During the Term and for twelve (12) months thereafter, Executive agrees
that, without the prior written consent of the Company, he will not, directly or
indirectly, either as principal, manager, agent, consultant, officer, director,
stockholder, partner, investor, lender or employee or in any other capacity,
carry on, be engaged in or have any financial interest in, any business which is
in competition with any business of the Restricted Group.

 

(c) During the Term and for twenty-four (24) months thereafter, Executive agrees
that, without the prior written consent of the Company, he will not, directly or
indirectly, on his own behalf or on behalf of any person, firm or company, (A)
solicit or offer employment to any person who has been employed by the
Restricted Group at any time during the 12 months immediately preceding such
solicitation, and (B) solicit, call upon, or otherwise communicate in any way
with any client, customer, prospective client or prospective customer of the
Company or of any member of the Restricted Group for the purposes of causing or
of attempting to cause any such person to purchase products sold or services
rendered by the Company or by any member of the Restricted Group from any person
other than the Company or any member of the Restricted Group.

 

(d) Executive agrees that he will not, directly or indirectly, individually or
in concert with others, engage in any conduct or make any statement that is
likely to have the effect of undermining or disparaging the reputation of the
Company or any member of the Restricted Group, or their good will, products, or
business opportunities, or that is likely to have the effect of undermining or
disparaging the reputation of any officer, director, agent, representative or
employee, past or present, of the Company or any member of the Restricted Group.

 

18

 

 

(e) For purposes of this Section 12, a business shall be deemed to be in
competition with the Restricted Group if it is principally involved in the
purchase, sale or other dealing in any property or the rendering of any service
purchased, sold, dealt in or rendered by the Restricted Group as a material part
of the business of the Restricted Group within the same geographic area in which
the Restricted Group effects such purchases, sales or dealings or renders such
services. Nothing in this Section 12 shall be construed so as to preclude
Executive from investing in any publicly or privately held company, provided
Executive’s beneficial ownership of any class of such company’s securities does
not exceed 1% of the outstanding securities of such class.

 

(f) Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Section 12 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
law or in equity, cease making any payments otherwise required by this Agreement
and obtain an injunction against Executive from any court having jurisdiction
over the matter restraining any further violation of this Agreement by
Executive; provided that the Company shall remain liable to Executive for all
remaining unpaid Salary Continuation (to the extent otherwise owed to him) in
the event that it is finally adjudicated by a court of competent jurisdiction
that Executive has not breached the covenants contained in this Section 12.

 

19

 

 

(g) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016. Notwithstanding any other provision of
this Agreement:

 

(i) Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (B) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.

 

(ii) If Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the Company’s trade secrets
to his or her attorney and use the trade secret information in the court
proceeding if Executive: (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.

 

13. Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative. Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.

 

20

 

 

14. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. In particular, the
provisions of Section 12 hereunder shall remain in effect as long as is
necessary to give effect thereto.

 

15. Governing Law; Jurisdiction; Disputes; Fees. This Agreement shall be
construed, interpreted and governed in accordance with the laws of the State of
Delaware, without reference to rules relating to conflicts of law. In the event
of any controversy arising out of or relating to this Agreement, or any breach
thereof, the parties shall first use their diligent and good faith efforts to
resolve the dispute by exchanging relevant information and negotiating in good
faith. If such dispute resolution efforts are unsuccessful, the parties to this
Agreement agree to participate in non-binding mediation. Any party may, by
written notice to the other parties, require that the parties participate in
non-binding mediation to attempt to resolve such dispute. Such mediation shall
be conducted in either Raleigh, North Carolina or Greensboro, North Carolina and
shall be administered by a mediator mutually acceptable to the Company and
Executive, but absent their mutual agreement, by a mediator selected by the
Charlotte, North Carolina office of the American Arbitration Association (“AAA”)
and administered by AAA in accordance with its then-existing Employment
Arbitration Rules and Mediation Procedures. Any suit with respect to this
Agreement will be brought in the federal or state courts in the State of
Delaware, and Executive agrees and submits to the personal jurisdiction and
venue thereof. Executive irrevocably waives any objection he may have to the
venue of any such suit brought in such court and any claim that such suit has
been brought in an inconvenient forum. Each party shall bear his or its own
costs incurred in connection with enforcing its rights under this Agreement,
including attorney fees.

 

21

 

 

16. Effect on Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes in all respects any prior or other
agreement or understanding between the Company or any subsidiary of the Company
and Executive. Under no circumstances shall Executive be entitled to any other
severance payments or benefits of any kind, except for the payments and benefits
described herein.

 

17. Withholding. The Company shall be entitled to withhold from payment any
amount of withholding required by law.

 

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.

 

22

 

 

19. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code (“Section 409A”), and the parties hereby agree to amend
this Agreement as and when necessary or desirable to conform to or otherwise
properly reflect any guidance issued under Section 409A after the date hereof
without violating Section 409A. In case any one or more provisions of this
Agreement fails to comply with the provisions of Section 409A, the remaining
provisions of this Agreement shall remain in effect, and this Agreement shall be
administered and applied as if the non-complying provisions were not part of
this Agreement. The parties in that event shall endeavor to agree upon a
reasonable substitute for the non-complying provisions, to the extent that a
substituted provision would not cause this Agreement to fail to comply with
Section 409A, and, upon so agreeing, shall incorporate such substituted
provisions into this Agreement. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on
Executive by Section 409A or damages for failing to comply with Section 409A. A
termination of Executive’s employment hereunder shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amount or benefit constituting “deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” In the event that any payment or benefit made hereunder or under
any compensation plan, program or arrangement of the Company would constitute
payments or benefits pursuant to a non-qualified deferred compensation plan
within the meaning of Section 409A and, at the time of Executive’s “separation
from service” Executive is a “specified employee” within the meaning of Section
409A, then any such payments or benefits shall be delayed until the six-month
anniversary of the date of Executive’s “separation from service”. Each payment
made under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A. All reimbursements for expenses paid pursuant hereto
that constitute taxable income to Executive shall in no event be paid later than
the end of the calendar year next following the calendar year in which Executive
incurs such expense or pays such related tax. Unless otherwise permitted by
Section 409A, the right to reimbursement or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit
and the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, respectively, in any other
taxable year.

 

[Signature Page Follows]

 

23

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

MARINA BIOTECH, INC.                 By /s/ Tim Boris   Date: June 19, 2018
Name: Tim Boris       Title: Authorized Person and a Director                  
    Date: June 19, 2018   /s/ Robert Moscato       Robert Moscato      

 

24

 

